UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4750


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MIGUEL ANGEL URIETA-JAIMES, a/k/a Raul Sanchez,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:16-cr-00296-TMC-1)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South Carolina, for Appellant.
Daniel Josev Brewer, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Miguel Angel Urieta-Jaimes pled guilty to possessing with intent to distribute 50

grams or more of a mixture of a substance containing methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(B) (2012), and possessing a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) (2012). The district court

sentenced Urieta-Jaimes to 157 months’ imprisonment. On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), conceding that there are no

meritorious issues for appeal, but questioning whether the district court clearly erred in

applying a two-level enhancement because Urieta-Jaimes was an organizer or leader of

the conspiracy and whether trial counsel provided ineffective assistance of counsel.

Although notified of his right to do so, Urieta-Jaimes has not filed a pro se supplemental

brief. We affirm the district court’s judgment.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Sentencing Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and

sufficiently explained the selected sentence. Id. at 49-51.

       If a sentence is free of “significant procedural error,” then we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Id.

at 51. “Any sentence that is within or below a properly calculated Guidelines range is

                                             2
presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

“Such a presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” Id.

       A defendant qualifies for a two-level enhancement to his offense level if he “was

an organizer, leader, manager, or supervisor in any criminal activity other than described

in (a) or (b).” U.S. Sentencing Guidelines Manual § 3B1.1(c) (2016). The district court’s

determination that a defendant was an organizer or leader is a factual matter reviewed for

clear error. United States v. Thorson, 633 F.3d 312, 317 (4th Cir. 2011). Here, Urieta-

Jaimes’ codefendants identified him as the leader of their loosely-defined organization.

Urieta-Jaimes was also the main source of supply of controlled substances for the

organization. Thus, we conclude that the district court did not clearly err in applying this

enhancement.

       We discern no other procedural error in this case. The district court allowed

Urieta-Jaimes to argue for an appropriate sentence and explained why the § 3553(a)

factors supported a within-Guidelines sentence. We further conclude that Urieta-Jaimes

has failed to overcome the presumption of reasonableness accorded to his within-

Guidelines sentence.     Finally, while counsel questions whether trial counsel was

ineffective, counsel’s ineffectiveness does not appear on the face of the record and thus

Urieta-Jaimes should raise this claim, if at all, in a 28 U.S.C. § 2255 (2012) motion. See

United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for review. We therefore affirm the district court’s

                                             3
judgment. This court requires that counsel inform Urieta-Jaimes, in writing, of the right

to petition the Supreme Court of the United States for further review. If Urieta-Jaimes

requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Urieta-Jaimes.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                           4